DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



s 11-12, 19, 22, 28 & 32; are rejected under 35 U.S.C 103 as being unpatentable over Manion et al. (US 2008/0148403), hereon referred to as Manion, in view of Rados et al. (US 2012/0272320), hereon referred to as Rados. 
	In regards to claims 11, 19 & 22, Manion discloses receiving a data file at the second device (For the sharing configurations between devices to be operational, the scanned and replicated files need to be contextually relevant between devices; The hash map table (record) along with the data file are transmitted from one device to another; Paragraphs 0029-0034; 0044-0046; rendering at least a part of the record or a derivation thereof for display to a user at the second device (The client can view the files on the device UI (rendering); Each of the clients includes a file sharing space presented as part of the user interface (UI) for sharing files; A client user can then drag a file or document into the UI file sharing space to; Paragraphs 0027-0030).
	However, Manion does not disclose retrieving a record associated with the data file, wherein the record comprises: an identifier of the data file, a cryptographic hash of the data file, device information associated with the first device, scan information associated with the security scanner, user information associated with a user of the first device, and a time stamp of the record. In an analogous art Rados discloses retrieving a record associated with the data file, wherein the record comprises: an identifier of the data file, a cryptographic hash of the data file, device information associated with the first device, scan information associated with the security scanner, user information associated with a user of the first device, and a time stamp of the record (The agW’s perform encryption of user data streams (files transmitted); The malware platform may generate a notification message based on the scan; The notification message includes the name of the files, number of malware issues resolved (Scan information), and other malware-related details; Paragraphs 0030; 0033; 0041).
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Manion with the teachings 
In regards to claims 12, 28 & 32, Rados discloses providing a first user interface element indicating an overall level of safety of the data file for the second device, wherein and the overall level of safety is determined based on the cryptographic hash of the data file, the device information, the scan information, and the user information (The mobile device may receive a notification specifying information relating to the determined status, such as the status, statistics associated with the scan; 0019).


Claims 13-16, 26, 29-31, & 33-36 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Manion and Rados, in view of Bobotek (US 2012/0028606), hereon referred to as Bobotek. 
	In regards to claims 13, 26 & 33, the combination of Manion and Rados does not disclose determining the overall level of safety of the data file for the second device based further on device information associated with the second device and/or user information associated with a user of the second device. However, in an analogous art Bobotek discloses determining the overall level of safety of the data file for the second device based further on device information associated with the second device and/or user information associated with a user of the second device (The user information includes user .
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by the combination of Manion and Rados with the teachings of Bobotek regarding determining the overall level of safety of the data file for the second device based further on device information associated with the second device and/or user information associated with a user of the second device. The suggestion/motivation of the combination would have been to provide a system for better identifying or classifying abusive mobile messages and associated mobile message senders (Bobotek; Paragraph 0001).
In regard to claims 14, 29 & 34, the combination of Manion and Rados does not disclose wherein the rendering the record for display comprises providing a second user interface element for displaying one or more of the following: a device reputation indicator determined based on the device information associated with the first device; a user reputation indicator determined based on the user information associated with the user of the first device; and a file reputation indicator determined based on the cryptographic hash and the scan information. In an analogous art Bobotek disclose wherein the rendering the record for display comprises providing a second user interface element for displaying one or more of the following: a device reputation indicator determined based on the device information associated with the first device; a user reputation indicator determined based on the user information associated with the user of the first device; and a file reputation indicator determined based on the cryptographic hash and the scan information (The user information includes user reputation information; Paragraphs 0012; 0106; 0112; 0122; 0132; 0147).
In regards to claims 15, 30 & 35, the combination of Manion and Rados does not disclose wherein the record further comprises privacy information comprising at least one of: privacy reputation of [[a]] the user of the first device, and the manner in which the user of the first device is linked to a user of the second device. However, in an analogous art Bobotek discloses wherein the record further comprises privacy information comprising at least one of: privacy reputation of [[a]] the user of the first device, and the manner in which the user of the first device is linked to a user of the second device (The user information includes user reputation information; Paragraphs 0012; 0106; 0112; 0122; 0132; 0147; The Examiner takes official notice that “privacy reputation” is a design/preference element. The prior art address reputation data, therefore it would have been obvious to an ordinary skill in the art at the filing date of the application that since functionally since reputation data is collected and viewed, so could “privacy reputation” data.).
	In regards to claims 16, 31 & 36, the combination of Manion and Rados does not disclose wherein the rendering the record for display comprises providing a second user interface element for displaying one or more of the following: a privacy reputation indicator determined based on the privacy information and user information associated with the user of the second device. However, in an analogous art Bobotek discloses wherein the rendering the record for display comprises providing a second user interface element for displaying one or more of the following: a privacy reputation indicator determined based on the privacy information and user information associated with the user of the second device (The user information includes user reputation information (user information associated with a user of the second device); Paragraphs 0012; 0106; 0112; 0122; 0132; 0147).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARIF E ULLAH/Primary Examiner, Art Unit 2495